ARMIJO, Judge (Specially Concurring). 10. I concur only in the result. I would affirm the trial court’s denial of Child’s motion to suppress on narrower grounds, namely: (1) there were specific articulable facts which gave rise to a reasonable suspicion that the youths might have a gun or guns that posed a threat to the officer’s safety; (2) in light of this suspicion, it was reasonable for the officer to conduct an investigative stop and a limited search of Child’s person for weapons; and (3) the intrusive nature of the stop (drawing a weapon, using handcuffs, and ordering suspects to lay on the ground) did not amount to a de facto arrest and was not otherwise unreasonable under the facts of this ease. See State v. Lovato, 112 N.M. 517, 519, 522-24, 817 P.2d 251, 253, 256-58 (Ct.App.1991) (investigatory stop requires reasonable suspicion based on specific articulable facts; officers may use reasonable force to effectuate investigatory stop and make limited search for weapons where it is shown that officers have reason to fear for their safety). 11. With regard to these three narrower issues only, I agree with the majority that Child has not sustained his burden of showing why Article II, Section 10 of the New Mexico Constitution employs a different concept of “reasonable suspicion” or requires a greater threat to the officer’s safety in order to justify protective measures such as frisking or handcuffing during the investigatory stop that the officer conducted in this case.